Citation Nr: 1504493	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-35 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability manifested by left knee pain and varicosities of the left lower extremity.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to August 1984; October 1988 to March 1989; October 2003 to February 2005; and from February 2009 to August 2009.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2011 statement, submitted by the Veteran and his representative, it was expressed that his claims regarding his left knee pain and left lower extremity varicosities arise from the same condition.  Accordingly, the Board will address the issue as it is referred to on the title page herein.

In October 2013, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a disability manifested by left knee pain and varicosities of the left lower extremity, which he contends is a result of service.  
The Veteran's June 1984 enlistment examination noted a normal vascular system and normal lower extremities.  

An August 21, 1993 report of medical examination shows that clinical evaluation of the Veteran's vascular system revealed varicose veins on medial portion of left thigh, running along medial border of patella then along the inferior border.  The evidence of record shows that the Veteran was on inactive duty for training on August 21, 1993.  

A February 2003 report of medical examination prepared for enlistment, revealed abnormal lower extremities, specifically noting mild asymptomatic varicose veins.  

In December 2003, the Veteran presented for follow-up of an x-ray report for his left knee.  X-rays revealed high riding patella suggesting patellar tendon dysfunction.  It was also noted that varicose veins surrounded his left knee.  

In September 2004, the Veteran presented for treatment with complaints of left knee pain for the past three weeks.  He stated that he felt pressure when running, walking up stairs, and climbing in the back of trucks.  He also stated that any type of bending caused pain.  He reported that his left knee did not lock, but it would give way especially when placing pressure on it.  The Veteran reported no history of trauma to his left knee.  Upon observation, there was swelling and deformity with crepitus.  Upon palpitation over joint line, there was tenderness.  The next day the Veteran was seen with complaints that his left knee swelling had gotten worse.  He stated that he had a constant ache in his left knee, around the knee, and inside the knee cap itself.  He further reported that the pain eased off at times.  Palpitation of the knee revealed crepitus on both sides of left knee and edema was present below the knee.  Examination revealed subpatella knee pain, stable joint, and an impression of superficial varicose veins.  

A January 11, 2005 orthopedic treatment record at Womack Army Medical Center (WAMC) reflects that the Veteran presented for treatment of left knee pain due to varicose veins.  Assessment revealed a normal examination.  The Veteran was deemed fit for separation and recommended for referral to a General Surgeon for evaluation of varicosities.  A report of medical examination form completed on the same day also shows that clinical evaluation of the Veteran's vascular system revealed extensive varicosities over bilateral lower extremities.

A January 12, 2005 statement of medical examination and duty status form explains the cause of the Veteran's September 2004 complaints of left knee pain.  The Veteran developed pain in his left knee during training for deployment in October 2003.  Problems had progressed during his course of deployment.  Specifically, the Veteran began to notice pain and swelling in his left knee during road marches and physical training runs during training and Iraqi deployment.  As deployment progressed, his left knee trouble began to get worse.  It was noted that the Veteran was on active duty at the time.

On a September 2005 initial medical review - annual medical certificate form, the Veteran indicated that he had surgery on his left knee in July 2005.

An October 2008 WAMC treatment record shows that the Veteran presented with complaints of a painful left leg with swelling.  He reported that he had such problems since 2002 and had some of the varicosities removed in the past.  A November 2008 WAMC treatment record shows continued complaints of left leg pain and swelling associated with varicose veins.  The Veteran reported that he had some type of phlebectomy procedure around the left knee years ago.  He further reported that his symptoms were interfering with his physical training.

A June 3, 2009 WAMC treatment record shows that the Veteran underwent an endovenous radiofrequency (RF) ablation of the left great saphenous vein.  He had symptomatic varicose veins.  Several days later the Veteran complained that his leg was still somewhat painful but had improved.  He reported that he had the same issue in 2005 after a 2004 deployment, which was done after demobilization.  He was noted to have problems concerning his left lower extremity varicose veins with recent RF ablation and cellulitis onset.  He was expected to recover from his left lower extremity cellulitis with the proper use of prescribed antibiotics.  By June 16, 2009, the Veteran's leg was noted to be "completely better."

A June 23, 2009 statement of medical examination and duty status form reflects that on or about December 15, 2008, while at Fort Stewart, Georgia, working in and around M1 tanks, the Veteran began experiencing increasing pain in his left leg.  He was evaluated on April 28, 2009, by a General Surgeon and scheduled for surgery on June 3, 2009, and that he later developed cellulitis in his left leg.  It was noted that he was on active duty at the time of December 15, 2008, and that his injury was considered to have been incurred in the line of duty.

Upon review of the record, it does not appear that all periods of service have been verified.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to clarify the Veteran's service dates and all periods of ACDUTRA, or INACDUTRA. On remand, the Veteran's complete military personnel records must be obtained and associated with the claims file.

Additionally, the Veteran was afforded separate VA examinations in February 2010 and March 2010 which examined his left knee and left lower extremity varicosities, respectively.  The Veteran has not been afforded an examination that has considered his left knee complaints and left leg varicosities as one disability.  Again, the Board notes that it is the Veteran's contention that his left knee pain and left leg varicosities are of the same disability.  As such, the Board finds that the February 2010 and March 2010 VA examinations are inadequate for purposes of determining service connection.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Veteran should be afforded a new VA examination to assess whether any disability of the left lower extremity manifested by knee pain and varicosities is related a period of active duty, ACDUTRA, or inactive duty training.

Concerning the claim for service connection for PTSD, the claim was denied by means of a May 2013 rating decision.  In December 2013, the RO sent a letter (on VBMS) to the Veteran notifying him that his notice of disagreement (NOD) had been received concerning the denial of his claim.  Although the claims file does not appear to contain a copy of the NOD, the Board accepts the RO's December 2013 letter as evidence that the Veteran submitted a timely NOD.  While the RO acknowledged receipt of the Veteran's NOD, the RO did not promulgate a statement of the case in response to the Veteran's NOD.  Consequently, the Board must remand this issue for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection based on Reserve duty service, to include based on periods of ACDUTRA and inactive duty training.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. The AOJ must confirm the Veteran's military service and verify the dates of his service as a member of the National Guard.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each such period. 

The AOJ should also attempt to obtain the Veteran's treatment records related to his services as a Reservist that may have been maintained with the National Guard and/or his specific reserve unit.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

3. Issue a statement of the case on the issue of entitlement to service connection for PTSD.  Thereafter, the Veteran will have a 60-day period within which to file a substantive appeal.  The Veteran and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to that issue.  If and only if the Veteran completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104.

4. After completion of the items above, schedule the Veteran for a VA examination to evaluate his claim of service connection for a disability manifested by left knee pain and left lower extremity varicosities.  (The AOJ should ascertain the Veteran's current state of residence and provide an examination at a proximate VAMC.)  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner, and should include a list of the Veteran's actual periods of active duty, ACDUTRA, and INACDUTRA, while serving in the Army and Army Reserves.  

The examiner should take a detailed history from the Veteran regarding the onset and continuity of his claimed left leg disability.  The examiner should identify all left leg disabilities, to include thrombophlebitis and/or varicose veins, and should provide an opinion, as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left leg disability, to include thrombophlebitis and/or varicose veins is the result of any injury suffered during active duty, ACDUTRA, or INACTDUTRA.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.   Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

(In the event that the Veteran fails to report for the examination, forward the claims folder to a clinician for review and request that the clinician render the opinions requested above.  In any opinion cannot be rendered based on a need to examine the Veteran, the clinician should indicate that in the opinion report.)

5. Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




